Citation Nr: 0004492	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-29 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which refused to reopen the veteran's claim of 
entitlement to service connection for PTSD.  In August 1995, 
the veteran's notice of disagreement was received and a 
statement of the case was issued.  VA received his 
substantive appeal in September 1995.  

In April 1998, the Board granted its own motion to advance 
the veteran's case on the docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) and 38 C.F.R. § 20.900(c), in view of an 
administrative error.  In May 1998, the Board reopened and 
remanded the issue on appeal. 

In a VA Form 9 filed in September 1999, the veteran raised 
issues regarding service-connected hearing loss, as well as 
chronic ear infections and exposure to Agent Orange.  
Therefore, it appears that he has raised a claim for an 
increased rating for service-connected hearing loss, and a 
claim of service connection for chronic ear infections and 
exposure to Agent Orange.  The Board now refers those matters 
to the RO for the appropriate action.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran does not have PTSD.  



CONCLUSION OF LAW

Entitlement to service connection for PTSD has not been 
established.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In this case, the evidence of record consists of the 
veteran's account of stressors he asserts occurred during 
service.  In his statements, he refers to events that took 
place from 1969 to 1970, which included killing a VC sniper 
in a tree while in An Khe, spraying Agent Orange in An Khe 
and Phu Tai, and loss of hearing in both ears.  He also 
refers to being assigned to graves registration. 

Here, the service records do not indicate that the veteran's 
service was combat related.  The records show that he was in 
Vietnam from November 1969 to April 1970.  While in Vietnam, 
his principal duty was that of QM Stor Specialist with the 
304th S&S Co.  

As per the remand portion of the Board's May 1998 decision, 
the RO proceeded with verifying the veteran's stressors by 
forwarding pertinent information to the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
a May 1999 response, USASCRUR forwarded copies of the 1970 
Unit History submitted by the 304th Supply and Service 
Company, which reveals the unit's locations, missions, 
operations and significant activities.  USASCRUR also 
included copies of an Operation Report - Lessons Learned, 
submitted by the 593rd General Support Group, which was the 
higher headquarters of the veteran's unit for the period of 
January 31, 1970.  According to the unit history, from July 
1969 to November 1970, the veteran's unit was located at the 
Phu Hiep Army Installation.  Beginning in February 1968, the 
unit was located at Camp Radcliffe and An Khe.  For the 
period of time the veteran was there in 1970, it was noted 
that one of the unit members was killed that January in the 
village of Phu Hiep.  During the early spring of 1970, enemy 
activity in the area had increased, and a several small 
mortar attacks were received at the Phu Hiep Installation, 
most of which occurred in the aviation section of the 
compound.  It was noted that the most serious attack happened 
that May.  It is noted in the records that the unit was 
involved in graves registration.  

During an April 1989 personal hearing on a matter unrelated 
to this appeal, the veteran testified regarding an automobile 
accident during service where he injured his left arm.  He 
also noted his problems with anxiety and nervousness since 
the accident, and the start of psychiatric treatment in 1986.  
The automobile accident and resulting injury to the left arm 
are clearly reflected in the service medical records as well 
as a copy of an April 1970 letter from an officer to the 
veteran's father.  

In this case, the post-service records reflect diagnoses of 
various psychiatric disorders, including PTSD.  In a 
September 1986 report from Dr. Julian C. Adams, it was noted 
that the veteran had a problem with nervousness, which 
increased since his Vietnam service.  Diagnoses of alcohol 
dependence, reactive depression improved, very emotionally 
closed, passive/aggressive personality traits, and status 
post cancer of true vocal cord, were noted in an August 1990 
VA hospitalization report.  A September 1991 VA treatment 
record reflects a reported impression of dysphoria based on 
personality disorder.  

A diagnosis of "PTSD (Vietnam), chronic" appears in the 
July 1994 VA treatment record.  In that report, the examiner 
noted that the veteran was seen at the clinic for several 
sessions.  The examiner indicated that the veteran had served 
at An Khe and Phu Ti, was associated with a logistical 
command, and killed a VC in a tree.  

As per the remand portion of the Board's May 1998 decision, 
the veteran was afforded an examination.  In the June 1999 
report, the examiner recited the specific instructions 
outlined in the remand, and indicated that the claims folder 
had been reviewed.  The examiner reported a diagnostic 
impression which included malingering, alcohol dependence, 
and rule out personality disorder not otherwise specified.  
The examiner commented that the veteran presented a very 
difficult case to make an adequate assessment of his current 
condition.  The examiner explained that the diagnosis of 
malingering was based on his serious and significant concerns 
of the veracity of the veteran's discussion.  The veteran 
denied that he had a drink since 1990, but the claims file 
included reports of visits to an emergency room in 1998 
regarding his intoxication and admission of heavy drinking.  
The examiner felt that it was an obvious attempt to cover up 
his substance use, and brought into doubt all of the 
information he presented.  The examiner pointed out that the 
veteran's nervousness could be considered due to chronic 
withdrawal from alcohol.  The examiner determined that if he 
had not denied drinking since 1990, then some of the symptoms 
described would appear to be PTSD, including isolation, sleep 
disturbance, anger and irritability, avoidance behavior, and 
reliving of events.  The examiner also pointed out that there 
has been discussion in the claims folder regarding the 
seriousness of his arm injury, and even about the graves 
registration incident.  The examiner pointed out that the 
veteran reported that he stayed outside with the women in one 
of his ten written statements.  The examiner expressed that 
he was not clear if the veteran has a diagnosis of PTSD, and 
indicated that he was clear that he has a diagnosis of 
alcohol dependence and that he is malingering in an attempt 
to get compensation.  His Global Assessment of Function Scale 
score reflects the severity of his symptomatology, which 
would include personality difficulties, his alcohol 
dependence, and issues surrounding malingering. 

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a). 

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

After a complete review of the evidence in this case, the 
Board finds that the veteran does not meet the requirements 
for an award of service connection for PTSD, since he does 
not have the claimed condition.  From the opinion noted in 
the July 1994 VA treatment record, it would appear that he 
has been diagnosed with PTSD.  However, after weighing this 
opinion with the other diagnoses of record, and particularly 
the conclusions reached by the VA examiner in June 1999, the 
Board concludes that the veteran does not have PTSD.  

The July 1994 report does not reflect the examiner's specific 
reasons for reaching such a diagnosis.  The examiner merely 
mentioned that the veteran underwent several sessions at the 
clinic and his presence in Vietnam.  There is a reference to 
one of the reported stressors, killing a VC in a tree, but at 
that point the reported stressor had not been verified, and 
remains unverified.  However, the June 1999 examination was 
conducted after further development of the claim, which 
included the efforts to verify his reported stressors.  Also, 
the examiner reviewed the claims folder, including the 
opinion stated in 1994, and other specifics.  After such 
review, the VA examiner determined that the veteran was 
malingering and that he was not suffering from PTSD.  
Therefore, at this point, the opinion stated in 1999 
outweighs the reported diagnosis of PTSD noted in 1994 given 
the further development of the claim and the examiner's 
opportunity to review all of the medical findings of record 
in conjunction with the examination. 

Assuming without conceding that the conclusions reached in 
1994 met the first requirement set forth by 38 C.F.R. 
§ 3.304(f), the claim would have to be denied because the 
report lacks details regarding the basis for the diagnosis.  
Specifically, the required link between current symptoms and 
the inservice stressor.  As noted in the report, the veteran 
was present in Vietnam for a period from 1969 to 1970, but 
the service records do not reflect combat service, or the 
award of a combat citation.  However, a review of the 
information provided by USASCRUR confirms that the veteran's 
unit was involved with graves registration, as he had 
reported.  Therefore, it is plausible that the veteran may 
have performed those duties, but from the July 1994 report it 
is not clear if these duties were the stressors which 
produced PTSD.  The evidence of record also confirms that he 
was injured in an automobile accident, but that was not noted 
as a stressor in the July 1994 report.  Also, there is no 
confirmation regarding his shooting a sniper, which was the 
only specific stressor mentioned in the July 1994 report.  
Therefore, the requirements for a claim of PTSD would not be 
met in this case.  

As discussed above, the only comprehensive and solid 
examination report that addresses the matter of a diagnosis 
is that provided by the VA examiner in 1999, who concluded 
that the veteran does not suffer from PTSD.  The 1994 report, 
which does reflect a diagnosis of PTSD, does not provide a 
sufficient basis for the diagnosis or reflect a comprehensive 
review of all of the medical and service records.  Therefore, 
the conclusions reached by the VA examiner in 1999 carry 
greater weight.  Absent the requisite diagnosis for such a 
claim, service connection cannot be established for PTSD.  
The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Therefore, the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.


ORDER

Entitlement to service connection for PTSD has not been 
established, and the appeal is denied.   




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

